                        Case1:20-cv-04539-CM
                        Case 1:20-cv-04539-CM Document
                                              Document48
                                                       50 Filed
                                                           Filed10/14/20
                                                                 10/15/20 Page
                                                                          Page11ofof44




                                          IN THE UNITED STATES DISTRICT COURT
                                        FOR THE SOUTHERN DISTRICT OF NEW YORK


          PERRY STREET SOFTWARE, INC.,

                   Plaintiff-Counterclaim Defendant,                    Case No. 1:20-cv-04539(CM)

                   V.                                                   NOTICE OF AGREED MOTION TO
                                                                        TEMPORARILY STAY CASE AND AR-
          JEDI TECHNOLOGIES, INC.                                       BITRATION PENDING RESOLUTION
                                                                        OF PERRY'S MOTION TO COMPEL
USDC SDNY          ._Jtc   re   ",n
                                      -v•   , 1,1   rclaim Plaintiff.   ARBITRATION AND STAY THE CASE,
                                                                        AND JEDI'S MOTION FOR A PRELIMI-
DOCUMENT                                                                NARY INJUNCTION ENJOINING OR
ELECTRONICALLYFll,ED                                                    STAYING ARBITRATION
DOC#:                      1 )
i '·'   :EFILED:         IO IS:1oi)..o

                 PLEASE TAKE NOTICE that Plaintiff-Counterclaim Defendant Perry Street Software,

         Inc. ("Perry") and Defendant-Counterclaim Plaintiff Jedi Technologies, Inc. ("Jedi") (collectively,

         the "Parties"), by and through undersigned counsel, jointly request and move the Court, before the

         Honorable Colleen McMahon, at the United States Courthouse for the Southern District of New

         York located at 500 Pearl Street, New York, NY 10007, at a date and time to be determined by the

         Court, for an Order temporarily staying this case and the arbitration styled Perry Street Software,

         Inc. v. Jedi Technologies, Inc., AAA Case Number 01-20-0014-6921 (hereinafter, the "Arbitra-

         tion"). In support of this Agreed Motion, the Parties state as follows:

                   1.            On August 31, 2020, Perry filed its Demand for Arbitration in the Arbitration.

                 2.              On September 18, 2020, Jedi filed a Motion for a Preliminary Injunction Enjoining

         or Staying Arbitration ("Motion for a Preliminary Injunction"). See Dkt. Nos. 34-36. This motion

          is fully briefed. See Dkt. No. 40 (Perry's Resp.); Dkt. No. 44 (Jedi's Reply).
             Case 1:20-cv-04539-CM
             Case 1:20-cv-04539-CM Document
                                   Document 48
                                            50 Filed
                                               Filed 10/14/20
                                                     10/15/20 Page
                                                              Page 22 of
                                                                      of 44




       3.       On September 21 , 2020, Perry filed a Motion to Compel Arbitration and Stay the

Case ("Motion to Compel Arbitration"). Dkt. Nos. 37-38. This motion is also fully briefed. Dkt.

No. 41 (Jedi's Resp.); Dkt. No. 47 (Perry' s Reply).

       4.       On October 8, 2020, Perry filed a Motion to Stay Case Pending Resolution of its

Motion to Compel Arbitration and Stay the Case. See Dkt. No. 42-43. The Parties do not oppose

a temporary stay of this litigation and the Arbitration pending the Court' s resolution of Perry' s

Motion to Compel Arbitration (Dkt. No. 37) and Jedi ' s Motion for a Preliminary Injunction (Dkt.

No. 34).

       5.        The Court has the authority to temporarily stay this case and the Arbitration until it

has determined whether the Parties' patent infringement dispute is arbitrable. See, e.g. , Dylan 140

LLCv. Figueroa , 2019 WL 2235884, at *1 (S .D.N.Y. May 14, 2019) ("Courts in this district have

routinely issues restraining orders to stay arbitration proceedings on a temporary basis [while a

determination of arbitrability is pending] ."); Range v. 480-486 Broadway, LLC, 810 F .3d 108, 113

(2d Cir. 2015) (" [A] district court possesses inherent authority to control the disposition of the

causes on its docket and has power to stay an action as an incident of that authority[.)").

        6.       The Parties agree that a temporary stay of the Arbitration and this case pending the

Court's resolution of Jedi ' s Motion for a Preliminary Injunction (Dkt. Nos. 34-36) and Perry ' s

Motion to Compel Arbitration (Dkt. Nos. 37-38), will save the Parties and Court time and re-

sources.

        7.       To be clear, the Parties presently seek a temporary stay of the Arbitration and this

case only until the Court has ruled on the Parties' respective motions regarding the arbitrability of

the Parties' patent infringement dispute. The Parties do not presently seek or agree to a stay of this

case pending any subsequent rehearing request or appeal of the Court's decision on the Parties '




                                                   2
          Case 1:20-cv-04539-CM
          Case 1:20-cv-04539-CM Document
                                Document 50
                                         48 Filed
                                            Filed 10/15/20
                                                  10/14/20 Page
                                                           Page 33 of
                                                                   of 44




motions . Either Party would remain free to move for a further stay if that Party's motion regarding

arbitrability is denied.

        For the foregoing reasons, the Parties respectfully request that the Court enter an Order

temporarily staying this case and the Arbitration until it has ruled on Jedi's Motion for a Prelimi-

nary Injunction (Dkt. Nos. 34-36) and Perry's Motion to Compel Arbitration (Dkt. Nos. 37-38).



 Respectfully submitted,                              Respectfully submitted,




 Brian E. Haan (admitted pro hac vice)                Steven Callahan
 bhaan@leesheikh.com                                  scallahan@ccrglaw.com
 Ashley E. LaValley (admitted pro hac vice)           Brett Charhon
 alavalley@leesheikh.com                              New York State Bar No. 4770731
 Dragan Gjorgiev (admitted pro hac vice)              bcharhon@ccrglaw.com
 dgj orgiev@leesheikh.com                             Mitchell Sibley
 LEE SHEIKH MEGLEY & HAAN LLC                         msibley@ccrglaw.com
 111 West Jackson Boulevard                           CHARRON CALLAHAN
 Suite 2230                                           ROBSON & GARZA, PLLC
 Chicago, IL 60604                                    3333 Lee Parkway, Suite 460
 Telephone: 312-982-0070                              Dallas, Texas 75219
 Fax: 312-982-0071                                    Telephone: (214) 521-6400
                                                      Telecopier: (214) 764-8392
 Attorneys for Defendant, Jedi Technologies,
 Inc.                                        Attorneys for Plaintiff Perry Street Software,
                                             Inc.




                                                  3
.   .   .             Case 1:20-cv-04539-CM
                      Case 1:20-cv-04539-CM Document
                                            Document 48
                                                     50 Filed
                                                        Filed 10/14/20
                                                              10/15/20 Page
                                                                       Page44of
                                                                             of44




                                             CERTIFICATE OF SERVICE

                   The undersigned hereby certifies that on October 14, 2020 the foregoing:

                  NOTICE OF AGREED MOTION TO TEMPORARILY STAY CASE AND
               ARBITRATION PENDING RESOLUTION OF PERRY'S MOTION TO COMPEL
                   ARBITRATION AND STAY THE CASE, AND JEDI'S MOTION FOR A
                 PRELIMINARY INJUNCTION ENJOINING OR STAYING ARBITRATION


            was filed with the Clerk of Court using the CM/ECF system, which will then send a notification

            of such filing to the following counsel of record:

                   Brett Charhon
                   bchargon@ccrglaw.com
                   Steven Callahan
                   scallahan@ccrglaw.com
                   Mitchell Reed Sibley
                   rnsibley@ccrglaw .corn
                   CHARBON CALLAHAN ROBSON & GARZA, PLLC
                   3333 Lee Parkway, Suite 460
                   Dallas, Texas 75219

                   Counsel for PlaintiffPerry Street Software, Inc.




                                                          LEE SHEIKH MEGLEY & HAAN
                                                          Counsel for Jedi Technologies, Inc.
